Exhibit 10.119

SECOND AMENDMENT
TO THE
SYNCHRONY FINANCIAL
RESTORATION PLAN


WHEREAS, Synchrony Financial (the “Company”) maintains the Synchrony Financial
Restoration Plan (the “Plan”);


WHEREAS, the Plan Administrator (as defined in the Plan) desires to amend the
Plan to reflect the Company’s intention of providing matching contribution
credits under the Plan to participants whose elective pre-tax and designated
Roth deferral contributions in 2015 under the Qualified Plan (as defined in the
Plan) and a qualified defined contribution retirement plan maintained by General
Electric Company are equal to or exceed $18,000 (i.e., the elective contribution
limit established by the Internal Revenue Service for 2015) (the “Amendment”);
and


WHEREAS, Section 8 of the Plan provides that the Plan Administrator may amend
the Plan at any time if such amendment is administrative in nature, and the Plan
Administrator has determined that the Amendment is administrative in nature.


NOW THEREFORE, effective as of November 18, 2015, the first sentence of Section
1(n) of the Plan (definition of “Company Matching Contribution Restoration
Credit”) is hereby amended in its entirety, to read as follows:


“Company Matching Contribution Restoration Credit” means, (i) for the Plan Year
ended December 31, 2015, with respect to a Participant whose Elective Deferral
Contributions, together with his or her elective pre-tax and designated Roth
deferral contributions under a qualified defined contribution retirement plan
maintained by General Electric Company, equal or exceed $18,000, or (ii) for any
Plan Year, with respect to a Participant whose Elective Deferral Contributions
for a Plan Year equal or exceed the maximum Company Matching Contribution the
Participant could receive under the Qualified Plan for such Plan Year (for 2016,
this amount is $10,600 (representing 4% of $265,000)), an amount equal to the
difference of (x) 4% of the Participant’s Restoration Plan Compensation for such
Plan Year, less (y) the Company Matching Contributions made for the benefit of
the Participant under the Qualified Plan for such Plan Year.


IN WITNESS WHEREOF, the Plan Administrator has caused this Second Amendment to
be adopted by the Company this 29th day of January, 2016.
    
By: /s/ Marc Chini
Marc Chini
Title:     Executive Vice President, Human Resources__


